Citation Nr: 0929618	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-39 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1969.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in North Little Rock, Arkansas.

In February 2009 the Veteran gave testimony before a Decision 
Review Officer at the RO.  In July 2009 the Veteran indicated 
that he no longer desired a Board hearing on these matters.


FINDINGS OF FACT

Neither left ear nor right ear hearing loss was shown in 
service or within a year of discharge from service, and the 
competent medical evidence fails to establish a nexus or link 
between any current left ear or right ear hearing loss and 
the Veteran's active service. 


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).

2.  Right ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in March 2008 the Veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  In the March 2008 letter the Veteran received 
notice regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
VCAA notice was completed prior to the initial AOJ 
adjudication of the claim, such notice was compliant with 
Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA medical records.  In November 2008 
the Veteran underwent a VA examination that addresses the 
medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate.  While the November 2008 examination 
report did not contain speech discrimination scores, the 
Board notes that the examination findings were sufficient to 
address the matters for consideration in this appeal.  
Contrary to the Veteran's assertions, the November 2008 
examiner did elicit information concerning the Veteran's 
military service, and the noise exposure received therein.  
The opinion considered the pertinent evidence of record, and 
included specific references to the Veteran's service 
treatment records.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

In a response received in June 2008, the office of J.B.T., 
PhD, indicated that they had no records pertaining to the 
Veteran.  The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for hearing loss (as an organic disease of 
the nervous system) may be presumed, subject to rebuttal, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2008).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran asserts that he has hearing loss as a result of 
working as a radio operator during service.  The Veteran's DD 
Form 214 reflects that his military occupational specialty 
was a communication systems control specialist.

The Veteran's January 1966 service entrance examination noted 
that the Veteran's ears were normal.  Audiometric findings 
(American Standards Associates (ASA) units as converted to 
International Standards Organization (ISO) units) were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
Not 
tested
5
LEFT
15
10
10
Not 
tested
5

The service treatment records contain no complaints or 
treatment related to hearing loss.

The August 1969 service separation examination noted that the 
Veteran's ears were normal, and the Veteran specifically 
denied that he had ear problems on the corresponding Medical 
History Report.  Audiometric findings were, in pertinent 
part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10
LEFT
25
10
0
20
10

At a November 2008 VA audiological examination, the reported 
audiometric findings demonstrated bilateral hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran 
reported military noise exposure from listening to loud 
communication noises through headsets.  He indicated that 
hearing protection was not provided.  He reported post-
military recreational noise exposure, with the use of 
earplugs or ear muffs.  The pertinent diagnosis was a mild to 
moderately severe sensorineural hearing loss from 250-2000 
Hz., then sloping to profound sensorineural hearing loss from 
3000-8000 Hz.  


The examiner commented, in pertinent part, as follows:

Veteran's hearing was within normal 
limits 500-400 Hz for both ears at 
separation.  In accordance with VA 
regulations, pure tone thresholds for the 
test frequencies 500-4000 Hz do not meet 
the criteria for disability.  Therefore, 
it is the opinion of this examiner that 
veteran's hearing loss is NOT related to 
his military service.

At his February 2009 RO hearing, the Veteran indicated 
(February 2009 Hearing transcript, page 1) that he was 
exposed to a great deal of static in his earphones while 
working twelve hour shifts as a tech controller in 
communications during service.  The Veteran indicated 
(February 2009 Hearing transcript, page 2) that he did not 
seek treatment for his hearing problems until "quite a few 
years" subsequent to service.  

As the Veteran's right ear and left ear hearing thresholds 
were not shown to exceed 20 decibels at any level between 500 
and 4000 Hertz, normal right ear and left ear hearing was 
demonstrated on examination for enlistment into service, and 
the presumption of soundness on induction attaches as to 
right ear and left ear hearing loss.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2008).  

The Board concedes that the Veteran was exposed to acoustic 
trauma in service, as consistent with the circumstances of 
his service, to include his military occupational specialty 
as a communications personnel.  38 U.S.C.A. § 1154(a) (West 
2002).  Further, the Veteran's service treatment records 
demonstrate that left ear hearing loss was present in 
service, as shown on audiometric examination in August 1969, 
as the reported left ear hearing threshold on that 
examination exceeded 20 decibels at 500 Hertz.  See Hensley 
(threshold levels above 20 decibels indicate some degree of 
hearing loss).

However, there is no objective evidence of right ear or left 
ear hearing loss disability during the years immediately 
following the Veteran's discharge from active military 
service.  Indeed, right ear and left ear hearing loss 
disability for VA purposes were not initially demonstrated 
until the November 2008 VA audiometric examination.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology).  The Board notes that, in the 
absence of demonstration of continuity of symptomatology, or 
a competent nexus opinion, the initial demonstration of 
current disability, years after service is too remote from 
service to be reasonably related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although the Board concedes that the Veteran was exposed to 
acoustic trauma in service, and according to the findings of 
VA audiology examination in November 2008, the Veteran has 
sufficient right ear and left ear hearing loss to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385 to be 
considered an actual hearing loss disability for VA purposes, 
there is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting that his current right ear 
or left ear hearing loss disability was incurred or 
aggravated during his active military service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
See also 38 C.F.R. § 3.385.  

Significantly, the VA examiner who performed the November 
2008 audiological evaluation essentially opined that right 
ear and left ear hearing loss disability were not caused by 
or a result of military related acoustic trauma.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).

The Board again observes that the November 2008 VA examiner 
reviewed the claims file, elicited the Veteran's medical 
history (service and post-service noise exposure), and 
physically examined the Veteran.  The November 2008 VA 
examiner specifically noted, and was clearly aware of, the 
fact that the Veteran's August 1969 service audiogram 
demonstrated a moderate hearing loss at 6000 Hz.  Although 
the VA audiologist characterized the Veteran's hearing 
sensitivity as "not meeting" the criteria for disability at 
separation, in contrast to the above noted holding in 
Hensley, the examiner, nevertheless, considered the reported 
audiometric findings at that time in rendering an opinion.  
In short, the Board finds that the November 2008 VA 
examiner's opinion to be adequate and highly probative.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing noise 
exposure and hearing loss problems during or after service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
Veteran is not competent to say that any loss of hearing 
acuity experienced in service was of a chronic nature to 
which current disability may be attributed.  As a layman, the 
Veteran simply does not have the necessary medical training 
and/or expertise to determine the etiology of his hearing 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board does not question that the Veteran was exposed to 
noise during service.  As noted above, the Veteran is 
competent to report being exposed to noise in service, and 
his statements and RO hearing testimony have been consistent 
and credible in this regard.  Nevertheless, since the medical 
evidence of record indicates that the Veteran did not have 
hearing loss disability (as defined by VA) during service, or 
within a year of discharge from service, and since an 
uncontradicted medical opinion indicates that his current 
left and right ear hearing loss disability are not related to 
service (and a showing of continuity of symptomatology after 
service has not been demonstrated), the preponderance of the 
evidence is against service connection for right ear and left 
ear hearing loss disability.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


